JUDGE BENNETT
delivered the opinion on the court.
The appellant, A. H. Anderson, and the appellee,. W. P. Winfree, were opposing candidates for the office-of county judge of Christian county, at the August election, 1886. The election comparing board of the-county found that the appellant, Anderson, received three thousand and ninety-five votes at said election for the office of county judge, and that the appellee, Win-free, received three thousand and sixty-five votes for *601the same office, making a majority of thirty votes for the appellant, Anderson, which entitled him, according to the face of the returns, to a certificate of election, which he received.
The appellee, Winfree, contested the appellant’s right to the office upon the grounds that a large number of' illegal votes were cast and counted for the appellant at said election — that some were not citizens of the State; some had not resided in the State a sufficient length of time to entitle them to vote ; some were nonresidents of the county; some were non-residents of the several voting precincts in which they voted. He also relied upon the fact that between sixty and seventy persons voted for the appellant in the two Hopkins-ville voting precincts who were non-residents of said district. The appellant, Anderson, denied these several grounds of challenge, and alleged that a large illegal vote was cast for the appellee at said election, on substantially the same grounds as those urged by the appellee. The case was heard by the county contesting’ board, which decided that thirty-eight of the votes cast for appellant at the election were illegal, and also decided that twenty-three of the votes cast for appellee at said election were illegal. And those respective-numbers being deducted from the whole number of votes cast for each candidate, elected the appellant by a majority of fifteen votes. The appellee appealed to the circuit court. The case was elaborately prepared in the circuit court by both sides. And the learned judge of that court, after hearing all of the evidence-in the case, by a learned and exhaustive opinion covering all of the questions, both of law and fact, in the-*602■case, decided that the appellant received only three thousand and forty-four legal votes at said election, the remaining fifty-one votes cast for him being illegal. 'That the appellee received at said election three thouiSand and forty-seven legal votes, the remaining eighteen votes cast for him being illegal; and that the appellee was elected to the office of county judge by a majority ■of three votes. Prom that judgment the appellant, .Anderson, has appealed to this court.
The appellant’s counsel complains here, first, that the lower court erred in sustaining the challenge to the votes of Warner Duguid and Jack Smith, who voted .■for the appellant, which challenge was sustained upon the ground that they had been previously convicted and ¡sent to the penitentiary of this State upon a charge of .grand larceny.
By section 4, article 8, of the State Constitution, it is provided: ‘ ‘ Laws shall be made to exclude from ■office and from suffrage those who shall thereafter be ■convicted of bribery, perjury, forgery or other crimes -or'high misdemeanors.”
Pursuant to this provision of the Constitution, chapter 33, article 12, section 15 of the General Statutes, •declares: ‘ ‘Any person convicted of robbery, forgery, ■counterfeiting or perjury, or other like crime, shall forfeit his right of suffrage and right to hold office.”
The contention of the appellant is, that the “crime ■of grand larceny is not like any of the crimes named” in the statute — not even that of robbery. We can not .agree to this proposition. “Larceny or theft” at common law, as defined by Blackstone, book 4, page 229 «of his Commentaries, ‘ ‘ is distinguished into two sorts: *603the one called simple larceny or plain theft, xinaccompanied with any other atrocious circumstances; and mixed or compound larceny, which also includes in it the aggravation of a taking from one’s house or person.” “Simple larceny, then, is the felonious taking .and carrying away of the personal goods of another.” Mixed or compound larceny is such as has all the properties of the former — “simple larceny — but is accompanied with either one or both of the aggravations of taking from one’s house or person.” (Blackstone’s ■Commentaries, book 4, page 239.) “Larceny from the person is either by privately stealing from a man’s person, as by picking his pocket, or by open and violent assault.” {Ibid., page 240.) “ Open and violent ■larceny from the person or robbery, is the felonious and forcible taking from the person of another of goods ■or money to any value by violence or putting him in tear.” {Ibid., page 241.)
Says Metcalf, J., in the case of the Commonwealth v. Clifford, 8 Cushing, 216 : “ Robbery, by the common law, is larceny from the person^ accompanied by violence or by putting in fear ; and an indictment therefor must allege that the taking was from the person, and that it was done by violence or by putting in fear in addition to the averments that are necessary in indictments for other larcenies.” See also the cases there cited.
By the common law, it would hardly be correct to say that larceny is like robbery, because robbery is compound larceny, which has all of the properties of plain stealing, accompanied by the additional aggravating .circumstance of taking the property from the per*604son of the owner by force, or from his presence by putting him in fear.
It is this circumstance that increases the atrocity of the crime, and distinguishes compound larceny or robbery from simple larceny — both are larcenies. But when the theft or larceny is accomplished by the aggravating circumstance of taking the property from the person of the owner by force, or putting him in fear, it is called robbery, simply to distinguish the manner' of committing the theft or larceny from other larcenies.
But the statute supra has a broader meaning than that we have been considering.
By the common law, the crimes which render the-perpetrator infamous are treason, and such felonies as are inconsistent with the common principles of honesty and humanity, and convict the perpetrator of depravity and moral turpitude; and also every species of thecrimen falsi, such as perjury, conspiracy and barratry. (Greenleaf on Evidence, vol. 1, section 373; Barker v. The People, 20 Johnson, 460.) Such crimes, by the common law, deprive the perpetrator of the right to vote, to hold office, to testify. (See McCrary on Elections, section 20 ; Greenleaf on Evidence, vol. 1, section. 373.)
It is the perpetration and conviction of the infamous, crime, and not the degree of punishment, that renders the perpetrator infamous. By that provision of the Constitution which declares that “laws shall be made-to exclude from office and from suffrage those who shall thereafter be convicted of bribery, perjury, forgery or other crimes or high misdemeanors,” it was evidently intended — the framers thereof having in their *605minds that class of crimes that rendered the perpetrators of them, upon conviction, infamous — to give the Legislature an express constitutional sanction for passing laws excluding those from suffrage who might thereafter be convicted not only of infamous crimes by the common law, but convicted of any other crime or high misdemeanor.
The Legislature, having this constitutional provision as a guide, and knowing what crimes are denounced by the common law as infamous, and that the perpetrators are, among other things, excluded from the right of suffrage upon conviction, doubtless enacted the law declaring that “any person convicted of robbery, forgery, counterfeiting or perjury, or other like crime, ■shall forfeit his right of suffrage and right to hold ■office,” with a view to crimes declared infamous by the •common law, and meant by the words “or other like crime,” to include all crimes not previously specified, which are inconsistent with the common principles of honesty and humanity, and convict the perpetrator of depravity and moral turpitude. The several crimes enumerated in the statute are of this class known as infamous crimes; and it is to be presumed that the expression, “or other like crime,” was intended to .apply to and embrace such other crimes as are likewise inconsistent with the common principles of honesty and humanity, and convict the perpetrator of depravity and moral turpitude.
The poll-books showed that the votes of Carter, Croft .and Glover were recorded and counted for both appellant and appellee. The proof shows conclusively that ■Carter and Croft voted for the appellee, and that Glover *606voted for the appellant. The lower court deducted the-two former votes from the appellant’s vote and counted them for the appellee, and deducted the latter vote from the appellee’s vote and counted it for the appellant.
Where the elector casts his vote by secret ballot which is fatally defective, he ought not to be permitted to testify that he voted the particular ballot and intended it for a particular candidate. Because the ballot, having-been written by the elector himself, or by his direction, or if printed, adopted by him as his own act, and no one having the right to control his action or to become a party to it, the act being peculiarly his own act, it follows that if such act is so defective that it cannot be ascertained from it and the surrounding circumstances for whom his ballot was intended to be cast, he will not be permitted to testify for whom he intended to cast it. In such a case no evidence should be admitted that would be inadmissible under the general rules of evidence for the purpose of supporting or explaining-other written instruments, where the parties themselves would not be permitted to give evidence of their actual intention, when the instrument itself wholly failed to express their intention. So the elector, having prepared his ballot himself, and for himself, no party to it but himself, no one having a right to share in it but himself, and he prepares it so defectively that it wholly fails to express his meaning, such as leaving the name of the candidate blank, or writing- the name of Jones when he intended Smith, he will not be permitted to supply the defect in the first place by testifying as to his intention, nor in the second by testifying that he intended to write the name of Smith instead of Jones. (Cooley’s *607Constitutional Limitations, sections 612, 626, 5th. ecL.) But, says Cooley, section 626: “If votes were taken viva voce, so that it could always be determined with absolute certainty how every person had voted, the objections to this species of scrutiny, after an election had. been held, would not be very formidable.”
The elector, under the Constitution and laws of this. State, exercises his right of suffrage by a viva voce vote. He proclaims openly at the polls, in the presence of the' clerk and judges of the election, for whom he votes; it is then the duty of the clerk, in the presence of the-judge, to record his vote for that person. This duty is. not devolved upon the clerk as the agent or representative of the elector; the elector has no right to record his. vote; he can only announce for whom he votes; it is then the duty of the clerk to record it for that person as an officer of the election. Now, the clerk, by inadvertence or design, records the vote for another xierson than the one announced by the elector. So, by the record, he has voted for a candidate against whom he had in fact openly and unequivocally voted. Now, whose mistake is this! The elector! No. Because he has committed none; for when he announced for whom he voted — not intended to vote — his act was full and compílete; it was all that he could do. Then it was the clerk’s mistake. The clerk, by this mistake, has disfranchised the elector for the time being. Indeed worse, for he has voted him, without his knowledge and against his will, for a candidate that he did not want, and against whom he had in fact voted. That vote was not secretly deposited as by ballot, but proclaimed in the presence of at least four persons,. *608and usually in the presence of a large crowd. It would be a rare case, indeed, that witnesses could not be had other than the officers of the election, not only as to the fact of voting, but the candidate voted for. Not so, however, as to secret ballot voting. Then, as the mistake is not that of the elector, nor caused by any misconduct or oversight of his, nor by the misconduct of any person representing him, or acting in privity with him, but caused by an agency beyond his control, and by which he is not only disfranchised of his choice, but voted for a candidate whom he may believe is unworthy of his vote, and as the fact as to how he voted can be established with absolute certainty, and the misapplication of his vote be in nowise attributable to him, we ask by what principle of fairness should the correction be denied? Is it because the proof will contradict the record? The answer is, when it can be clearly demonstrated that the record is a mistake, it should not be adhered to when the adherence would deprive the citizen of his free suffrage — the dearest, highest and most sacred privilege he enjoys. Is it because the temptation to corruption and fraud would be so great that public policy forbids it? As in the case of the ballot, the answer is, that the elector’s act is done publicly and openly, in the broad daylight, and in the presence of witnesses; and is, therefore, in a very large majority of cases, capable of the most convincing proof. If the proof is doubtful, then the record, as made by the clerk, ought to stand; otherwise, it ought to be corrected, and the vote counted as it was really cast. In this case, the record shows that the clerk, in recording these votes, made a mis*609take; and we think it is clear, according to the principles just announced, that the mistake ought to be corrected by counting the votes for whom they were actually cast.
The appellant also contends that the votes of J. S. Cox and William Cravens, who voted in the Belleview precinct for the appellee, ought not to be counted, because, at the time these gentlemen voted, which was ■early in the morning, but within voting hours as fixed by law, one of the judges of the election was absent, and the other judge and the clerk had not been sworn.
It is an admitted fact that Cox and Williams were legal voters in the Belleview precinct. It also clearly ■appears that the judge and clerk that received the vote •of these gentlemen, as well as the absent judge, had been legally appointed clerk and judges of the election for the Belleview precinct. It also appears that these gentlemen were apprised of the fact that the clerk and judge present had not been sworn; but wishing to go to another preeinct, they voted with the understanding that when the absent judge arrived, and all were sworn, they would ratify the act. This the judges and clerk •did.
In McCrary on Elections, section 126, it is said “that mere irregularity on the part of election officers, or their omission to observe some merely directory provisions of the law, will not vitiate the poll.” As to what is a mere irregularity that will not vitiate the poll, the author says : “The language of the statute to be construed must be consulted and followed. If the statute expressly declares any particular act to be ■essential to the validity of the election, or that its omis*610sion shall render the election void, all courts whose-duty it is to enforce such statute must so hold, whether the particular act in question goes to the merits or affects the result of the election or not. Such a statute-is imperative, and all considerations touching its policy or impolicy must be addressed to the Legislature.. B.ut if, as in most cases, the statute simply provides, that certain acts or things shall be done within a particular time, or in a particular manner, and does not declare-that their performance is essential to the validity of the election, then they will be regarded as mandatory if they do, and directory if they do not, affect the actual merits of the election.”
In this case Cox and Williams were certainly legal voters in the Belleview precinct; and they voted in that precinct for the candidate of their choice. Their votes* were cast at the regular election place, and within lawful voting hours. And the officers of the election,, after-having been sworn, ratified and certified these votes. The merits of the election were not affected. We must* hold, therefore, that the lower court did right in counting these votes.
The opinion of the lower court clearly defines what it takes to constitute citizenship in this State,, and also* what residence is required in the precinct to entitle a person to vote therein. Also, what absence, and its* kind, will debar one’s right to vote. We also think that the lower court, in overruling or sustaining the-objections to the vote of each contested voter, save-possibly in case of one set of voters, not prejudicial, however, to the appellant, was sustained by competent and positive evidence. And we cannot say that in any *611case his decision was clearly against the weight of evidence.
This view of the case renders it unnecessary to determine whether the appellants’ majority, according to the face of the returns, was thirty-two instead ’ of only thirty, as the result will be the same.
The judgment of the lower court is affirmed.